EXHIBIT 99.4 FINANCIAL STATEMENTS OF THE BERKSHIRE GAS COMPANY AS OF SEPTEMBER 30, 2, 2010 AND FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) THE BERKSHIRE GAS COMPANY TABLE OF CONTENTS PageNumber Financial Statements: Statement of Income for the three and nine months ended September 30, 2011 and 2010 3 Balance Sheet as of September 30, 2011 and December 31, 2010 4 Statement of Cash Flows for the nine months ended September 30, 2011 and 2010 6 Statement of Changes in Shareholder's Equity 7 THE BERKSHIRE GAS COMPANY STATEMENT OF INCOME (In Thousands) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Operating Revenues $ Operating Expenses Operation Natural gas purchased Operation and maintenance Depreciation and amortization Goodwill impairment charge - - - Taxes - other than income taxes Total Operating Expenses Operating Income ) ) Other Income and (Deductions), net Interest Charges, net Interest on long-term debt Other interest, net 7 6 51 19 Amortization of debt expense and redemption premiums 35 21 68 66 Total Interest Charges, net Income Before Income Taxes, Equity Earnings ) ) Income Taxes ) ) Net Income ) ) ) Less: Preferred Stock Dividends of Subsidiary, Noncontrolling Interests - 1 2 4 Net Income attributable to The Berkshire Gas Company $ ) $ ) $ $ ) THE BERKSHIRE GAS COMPANY STATEMENT OF COMPREHENSIVE INCOME For the Three and Nine Months Ended September 30, 2011 and 2010 (Thousands of Dollars) Three Months Ended September 30, Nine Months Ended September 30, Net Income $ ) $ ) $ $ ) Other Comprehensive Loss ) - ) - Less: Preferred Stock Dividends of Subsidiary, Noncontrolling Interests - 1 2 4 Comprehensive Income $ ) $ ) $ $ ) 3 THE BERKSHIRE GAS COMPANY BALANCE SHEET ASSETS (In Thousands) (Unaudited) September30, December31, Current Assets Unrestricted cash and temporary cash investments $ $ Accounts receivable less allowance of $740 and $1,260, respectively Unbilled revenues - Current regulatory assets Deferred income taxes Natural gas in storage, at average cost Materials and supplies Prepayments Total Current Assets Other investments Net Property, Plant and Equipment Regulatory Assets (future amounts owed from customers through the ratemaking process) Deferred Charges and Other Assets Unamortized debt issuance expenses Goodwill Other 46 11 Total Deferred Charges and Other Assets Total Assets $ $ 4 THE BERKSHIRE GAS COMPANY BALANCE SHEET LIABILITIES AND CAPITALIZATION (In Thousands) (Unaudited) September30, December31, Current Liabilities Current portion of long-term debt $ $ Accounts payable Accrued liabilities Current regulatory liabilities Interest accrued Taxes accrued Current portion of derivative liabilities 4 16 Total Current Liabilities Noncurrent Liabilities Pension accrued Other Total Noncurrent Liabilities Deferred Income Taxes (future tax liabilities owed to taxing authorities) Regulatory Liabilities (future amounts owed to customers through the ratemaking process) Commitments and Contingencies Capitalization Long-term debt Preferred Stock of Subsidiary Redeemable preferred stock, noncontrolling interests - 78 Common Stock Equity Paid-in capital Retained earnings Accumulated other comprehensive income ) (7 ) Net Common Stock Equity Total Capitalization Total Liabilities and Capitalization $ $ 5 THE BERKSHIRE GAS COMPANY STATEMENT OF CASH FLOWS (In Thousands) (Unaudited) Nine Months Ended September 30, Cash Flows From Operating Activities Net income $ $ ) Adjustments to reconcile net incometo net cash provided by operating activities: Depreciation and amortization Deferred income taxes ) ) Pension expense ) Goodwill impairment charge - Deferred purchased gas Other non-cash items, net ) Changes in: Accounts receivable, net Unbilled revenues Prepayments 51 ) Natural gas in storage Accounts payable ) ) Interest accrued ) ) Taxes accrued Accrued liabilities ) Other assets 32 Other liabilities ) ) Total Adjustments Net Cash provided by Operating Activities Cash Flows from Investing Activities Plant expenditures including AFUDC debt ) ) Other Net Cash (used in) Investing Activities ) Cash Flows from Financing Activities Payment on long-term debt ) ) Line of credit borrowings (repayments) - ) Payment of common stock dividend ) - Other ) (4
